Per Curiam:
We think the verdict was neither against the weight of evidence nor contrary to law. The amount awarded by the jury was not excessive. There was sufficient evidence to sustain the finding that the plaintiff was entitled to punitive damages because of express malice on the part of the defendant. The order setting aside the verdict of the jury should be reversed and the verdict of $10,000 reinstated, with costs to the plaintiff. Present — Clarke, P. J., Dowling, Smith, Page and Phil-bin, JJ. Orders so far as appealed from by defendant affirmed; so far as appealed from by plaintiff reversed, with costs to plaintiff, and verdict reinstated and judgment directed to be entered thereon, with costs.